Holden, J.
The neglect of a party excepting to an auditor’s report on matters of fact, or on matters of law dependent for their decision upon the evidence, to set forth, in connection with each exception of law or of fact, the evidence necessary to he considered in passing thereon, or to point out the same hy appropriate reference, or to attach as exhibits; to his exceptions those portions of the evidence relied on to support the exceptions, is a sufficient reason, in an equity ease, for refusing to approve the exceptions of fact and for overruling the exceptions of law. Orr v. Cooledge, 125 Ga. 496 (54 S. E. 618).

Judgment affirmed.


All the Justices concur.